—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 20, 1997, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to disprove his defense of justification is unpre*797served for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Wright, 236 AD2d 567, 568). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and is, in any event, without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.